IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


DAVID ECHEVERRIA, INDIVIDUALLY    : No. 356 WAL 2016
AND AS CHILD AND ADMINISTRATOR    :
OF THE ESTATE OF DONNA DAY,       :
DECEASED                          : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
                                  :
          v.                      :
                                  :
                                  :
THOMAS HOLLEY, RENEE HOLLEY,      :
AND TOBY HOLLEY                   :
                                  :
                                  :
          v.                      :
                                  :
                                  :
WILLIAM MEARKLE AND KIMBERLY      :
MEARKLE                           :
                                  :
                                  :
PETITION OF: THOMAS HOLLEY,       :
RENEE HOLLEY, AND TOBY HOLLEY     :

ROBIN R. VINEYARD, INDIVIDUALLY   : No. 357 WAL 2016
AND AS SPOUSE AND                 :
ADMINISTRATOR OF THE ESTATE OF    :
TARA D. VINEYARD, DECEASED        : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
                                  :
          v.                      :
                                  :
                                  :
THOMAS HOLLEY, RENEE HOLLEY,      :
AND TOBY HOLLEY                   :
                                  :
                                  :
          v.                      :
                                  :
                                  :
WILLIAM MEARKLE AND KIMBERLY      :
MEARKLE                           :
                                  :
                                         :
PETITION OF: THOMAS HOLLEY,              :
RENEE HOLLEY, AND TOBY HOLLEY            :

ELPIDIO SANTIAGO RAMIREZ,                : No. 358 WAL 2016
INDIVIDUALLY AND AS PARENT AND           :
ADMINISTRATOR OF THE ESTATE OF           :
ANDRE RAMIREZ, DECEASED                  : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
THOMAS HOLLEY, RENEE HOLLEY              :
AND TOBY HOLLEY                          :
                                         :
                                         :
           v.                            :
                                         :
                                         :
WILLIAM MEARKLE AND KIMBERLY             :
MEARKLE                                  :
                                         :
                                         :
PETITION OF: THOMAS HOLLEY,              :
RENEE HOLLEY, AND TOBY HOLLEY            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of March, 2017, the Petition for Allowance of Appeal is

DENIED.




                [356 WAL 2016, 357 WAL 2016 and 358 WAL 2016] - 2